 MASON CAN COMPANY105should have been clear to the voter, in the light ofbothof these state-ments,that he had "spoiled" his ballot.And if, as further allegedby the Petitioner, there was no eraser on the voter's pencil to eradicatethe spoilage, he should have obtained a new ballot in order to cast aclearvote.Accordingly, we find, no mitigating circumstances torender the ballot valid.In view of the foregoing, we adopt the Regional Director's recom-mendations that the Petitioner's objections be overruled, and that acertification of results of election be issued.[The Board certified that a majority of the valid ballots was not castfor Die andToolMakersLodge No. 113, International Association ofMachinists, AFL-CIO, and that said Union is not the exclusive repre-sentative of the employees in the unit heretofore found to beappropriate.]Mason Can CompanyandMason Can Employees IndependentUnion,'Petitioner.'Cases Nos. 1-RC-4201 and 1-RC-4330. Janu-ary 18,1956DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was held beforeWilliam I. Shooer, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in these cases the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Employer and the Intervenor contend that the petitionsshould be dismissed because the Petitioner is not a bona fide labororganization, but is merely "fronting" for the United Steelworkers ofAmerica, AFL-CIO, with which the Intervenor's parent organizationhas a "no-raiding" agreement.We find no merit in this contention,as (1) the record shows that the Petitioner exists for the purpose ofdealing with employers concerning terms and conditions of employ-ment, and (2) the fact, if it be a fact, that the Petitioner is assistingiAs the AFL and CIOmerged sincethe hearingin this case,we are takingnotice thereofand amendingthe namesof theIntervenorand IAM.2 AmalgamatedJewelry Workers Union, Local 18, InternationalJewelry Workers Union,AFL-CIO,herein called the Intervenor,was permitted to intervene at the hearing on thebasis of a current contractual interest. InternationalAssociation of Machinists, AFL-CIO, intervened on the basis of a showingof interest.We find no merit in the Petitioner'scontentionthat the last named organizationshould nothave been permitted to intervenebecause its showing of interest was insufficient.That questionis a matter for administra-tive determination,not litigableby the parties.However, we are satisfied as to the ade-quacy of IAM's showing.115 NLRB No. 21. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDanother union to circumvent the '"no-raiding" agreement is not suffi-cient ground, under Board policy, to dismiss the petition.The Employer and the Intervenor also contend that although thePetitioner ostensibly complied on September 1, 1955, with the filingrequirements of Section 9 (f), (g), and (h) of the Act, such compli-ance was ineffective because it was achieved 1 day before the Petitioner-came into existence and its officers were elected, so that various repre-sentations made in the affidavits and other documents filed as to theexistence of the Petitioner and the status of its officers were necessarilyfalse.We find no merit in this contention, as it is well settled thatcompliance is an administrative matter, not litigable in a representa-tion proceeding.However, the Board will permit parties to'a repre-sentation proceeding to cause to be instituted an administrative inves-tigation of those compliance matters which the Board may properlydecide in a collateral hearing.33.The Intervenor contends that its current contract with theEmployer, executed on August 30, 1955, and effective until October 1,1958, is a_bar to the petition filed in Case No. 1-RC-4201 on September2, 1955.1As the contract contains a union-security clause and theIntervenor was out of compliance with the filing requirements of Sec-tion 9 (f), (g), and (h) of the Act from May 31, 1954, until OctoberWe find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find, in accordance with the stipulation of the parties, thatthe following employees of the Employer constitute a unit appropriatefor collective bargaining within the meaning of Section 9 (b) of theAct :All production, maintenance, and shipping employees at the Em-ployer's East Providence, Rhode Island, plant, excluding office andIUnited States Plywood Corporation,112 NLRB 1471We reject the additional con-tentions of the Intervenor and the Employer that: (1) the petition of September 2 hereinwas invalid because filed a few hours before the Petitioner came into existence; and (2)the cards submitted in support of that petition are invalid because they designated a non-existent labor organizationAs to(1), even if the formal organization of Petitioner wasnot completed until a few hours after the filing of the petition,the petition would notthereby he invalidated. It is clear from the record that the petition has, in any event,since September 2, been adopted by the Petitioner.As to(2), the sufficiency of a Peti-tioner's showing of interest is a matter for administrative determination,not litigable bythe parties.Moreover,even if the designations of Petitioner were premature,they arestill significant as indications of the desires of the employees,in the absence of any revo-cation of such designations4 The Petitioner filed a second petition (Case No. 1-RC-4230) on September-29, 1955,seeking the same 'unit as in its first petition(Case No 1-RC-4201).The Petitionerstated in its second petition that it was being filed because a schism had occurred in theIntervenorThe hearing officer referred to the Board the Intervenor'smotion to dismissthe second petition on the ground that it constitutes a "harassment"of all other parties.As the second petition is identical with the first,and as the latter affords sufficient basisfor our action in directing an election herein, we shall dismiss the second petition.5 Canbe PlasticsCorp.,107 NLRB 7. CADILLAC MARINE&BOAT COMPANY107professional employees,foremen, assistant foremen, executives,.guards,watchmen,truckdrivers,and supervisors as definedin the Act.[The Boarddismissedthe petition in Case No. 1-RC-4230.6][Text ofDirection of Election omitted from publication.]e See footnote 4, above.Cadillac Marine&Boat CompanyandInternational AssociationofMachinists,AFL-CIO.Case No. 7-CA-1053. January 20,1956DECISION AND ORDEROn February 11, 1955, Trial Examiner Herbert Silberman issuedhis intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report together with a supportingbrief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner,' with the following additions and modi-fications.1 The following matters raisedby theRespondent,in its exceptions and brief,warrantcomment : (1) The Respondent contends that the Trial Examiner erred in refusing toadmit evidence regarding dischargee Fulk's past employment record, and other evidencepertaining to the individual attitudes of three of the Respondent's officials(I.e.ManagerWeld, Superintendent Shervey, and Supervisor Swanson) toward unionism.At the hear-ing the Respondent,in substance,offered to prove that Folk's past work record is a poorone, in that Fulk had worked for numerous other employers and had not stayed long withany of them;and also offered to prove, in substance,that Wold and Swanson had in thepast enjoyed pleasant relations with unions, and that Shervey was a former member ofthe Charging Union herein.The Trial Examiner refused to admit the proffered evidenceon the ground that it was not relevant.In the circumstances of this case,we cannotagree with the Trial Examiner and say the proffered evidence was not relevant.However,we do not deem this evidence to be of sufficient probative weight, if admitted and fullyconsidered,as to cause us to.disagree with the Trial Examiner's resolution of the issuesto which such evidence was relevant; (2) the Respondent contends that the Trial Ex-aminer inaccurately reported,in his Intermediate Report, the testimony of SupervisorIvon Waite,pertaining to the date when Waite first learned of the Union's organizing,campaign.The Trial Examiner relied, in part,upon Waite's testimony to show that theRespondent had knowledge of the organizing campaign before it affected the dischargehere in issue.Waite's testimony in this respect is somewhat ambiguous,and the Respond.ent's contention is not without merit.Accordingly,we do not rely upon Waite's testimonyto establish that the Respondent's officials were aware of the Union's activities prior tothe discharges,this latter fact being clearly established by other evidence.For example, asnoted by the Trial Examiner,the Respondent's superintendent,Wesley Shervey,admitted115 NLRB No. 30.